UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7368


PAUL B. GOIST, a/k/a Paul Benjamin Goist,

                Plaintiff - Appellant,

          v.

CHARLES SAMUELS, Director of the Federal Bureau of Prisons,
in his official and individual capacity; REAR ADMIRAL NEWTON
R. KENDIG, M.D., In his Official and Individual Capacity;
HARRELL WATTS, In his Official and Individual Capacity; SOUTH
EAST REGIONAL DIRECTOR, SERO; JOHN AND JANE DOES, Statutory
Agent Officer, In their Official and Individual Capacity;
WARDEN CRUZ, FCI Williamsburg, In her Official and Individual
Capacity; ESTATE OF VICTOR LORANTH; WILLIAM RIGNEY, PA/MD,
In his Official and Individual Capacity,

                Defendants – Appellees,

          and

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard Mark Gergel, District Judge.
(9:14-cv-04036-RMG)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Paul Benjamin Goist, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Paul B. Goist appeals the district court’s orders accepting

the recommendation of the magistrate judge and denying relief on

his complaint filed pursuant to Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and denying his

motion for reconsideration.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Goist v. Samuels, No. 9:14-cv-04036-RMG

(D.S.C. July 22, 2015 & Aug. 25, 2015).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  3